COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Cause number:               01-18-00690-CV

Style:               Valentin Juarez and Bertha Juarez, Husband and Wife and Next Friend of
Yolanda Juarez, Deceased and Raul Macias v. City of Houston, Houston Police Department,
Lanice Tobias Jr, Harris County Sheriff's Department and American Honda Motor Company,
Inc.



       Appellants have objected to mediation. The Court’s mediation order dated August
28, 2018 is withdrawn.

Judge's signature: /s/ Michael Massengale
                    Acting individually



Date: September 17, 2018
*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).